Per euriam

If a justice of Peace issue a warrant for a matter within his jurisdiction, although he may have acted erroneously in the previous stages, the officer should-éxeeute it; but if it be for a matter not within his jurisdiction, the officer ought not to execute it.
2d. if the officer be a known- officer of that district in which he is acting, lie need not shew his warrant when he makes the arreát; but if he is an officer appointed for a special purpose, he ought to siiow Id's warrant if demanded.
3d. When he makes the arrest, iie should briefly inform the party arrested of the cause — as 1 arrest you at the suit of A. or in behalf of the State — otherwise the arrest is not good. 6 Rep. 54. 9 Re. 68 b.
4th. That if a warrant want any circumstance essential to its legal form or constitution, as if it want asea!,’ it is void, and will not justify the officer in making tiie arrest. 1 Hale 577. Foster 311 312. And as the officer did not tell Cur Lis for what he arrested him, and the warrant he had -xas not under seal, Curtis who resisted, and beat him for making the arrest, was acquitted;